 NATIONALPHOSPHATE CORP.567National Phosphate Corp.andLocal Union No. 393 ofthe Laborers International Union of North Ameri-ca, AFL-CIO. Case 38-CA-1845June 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn March 29, 1974, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, National PhosphateCorp.,Marseilles,Illinois, its officers,agents, succes-sors,and assigns, shall take the action set forth in thesaid recommended Order.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc., 91 NLRB 544, enfd.188 F.2d362 (C.A. 3, 1951). We havecarefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENTOF THE CASEPAUL E. WELL, Administrative Law Judge: On October25, 1973, Local Union No. 393 of the Laborers Interna-tionalUnion of North America, AFL-CIO, hereinaftercalled the Union, filed with the Officer-in-Charge ofSubregion 38 of the National Labor Relations Board,hereinafter called the Board, a charge alleging thatNational Phosphate Corp., hereinafter called Respondent,violated Section 8(a)(1) and (3) of the National LaborRelationsAct,asamended, by the discharge of anemployee, Steve Calloway, because of his activities onbehalf of the Union and by independent violations ofSection 8(a)(1) of the Act. On December 4, 1973, theOfficer-in-Chargeon behalf of the Board's GeneralCounsel issued a complaint and notice of hearing allegingthatRespondent had engaged in various acts of miscon-duct in violation of Section 8(a)(1) of the Act and haddischarged Steve Calloway because of his union activity.By its duly filed answer, Respondent denied the commis-sion of any unfair labor practices although it admitted thedischarge of Calloway. The matter came on for hearingbeforeme on January 22, 1974, at Ottawa, Illinois. Allpartieswere present, all represented by counsel, and allparties had an opportunity to call and examine witnesses,adduce relevant and material evidence, argue orally on therecord, and file briefs. Briefs have been received from theGeneral Counsel and Respondent. Upon the entire recordin this case and in consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTItisallegedand admitted that Respondent is acorporation engaged at Marseilles, Illinois, in the manufac-ture of fertilizer which it annually ships from its Marseillesplant to points outside the State of Illinois valued in excessof $50,000.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is admittedly a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.BackgroundThe Union in the fall of 1973 conducted an organizingcampaignamongRespondent's employees at theMar-seilles, Illinois, plant. The campaign culminated in the filingof a petition on October 17 seeking an election in anappropriate unit of Respondent's employees. Pursuant to astipulation for a consent election signed on November 14,an election was conducted on December 13 which theUnion lost by a vote of 68 to 11. These results werecertified on December 26.1Respondent's plant has five departments: maintenancedepartment, acid department,di-ammoniumphosphates orD.A.P. department, laboratory, and the blend plant. Withthe exception of the maintenance department the plantoperates 24 hours a day, 7 days a week. Each of thedepartments has four crews of employees, one working atall times to effect the round-the-clock production. TheD.A.P.department shift basically consists of an AIAll dates hereinafter are in theyear 1973unless otherwise specified.211NLRB No. 82 368DECISIONSOF NATIONAL LABORRELATIONS BOARDOperator who handles the controlboard in thisautomatedplant, a B Operator who assiststhe A Operatorand makestests of the product as it runsthrough theprocesses, a COperator,and a D Operator. Apparently the C and DOperatorsdid laboring work.In the D.A.P. departmentitappearsthatthe leadingunion adherent was Ronald Halterman,an A Operator,who secured a number of cards from a maintenance man,solicited his fellow employees to sign them,leaving cardson thecontrolconsole for employeeson the othershifts,collecting the signed cards and returningthem to themaintenanceman from whom he got them.Early inOctober DonaldStrickland,a supervisorin D.A.P., askedHaltermanifhe had aunion card for him.Haltermananswered thathe did not but Stricklandcould get one fromanother employee and Strickland asked where Haltermanhad gotten the cards.Halterman answeredtheywere therewhen he got there.On October 10 Stricklandwas engaged in a discussionwhich appearsto have beensomewhatrancorous withHaltermanduring thecourseof which Halterman toldStrickland thatif there was a union hecouldn'tdo somethings thatHaltermanblamed Strickland for doing.Accordingto Halterman's testimony Stricklandasked howthe Uniongot started.Halterman answered that as far ashe knew it started outsidethe plant and Stricklandanswered,"Well I know how it got started, I know a lot ofthings,Iknow, for example, when you worked here inMarchof this year that you were big on the Union." 2Halterman asked himhow hecame to this knowledge andStricklandansweredthat he had a goodsourceand that heknew thatTerryNavarro, another A Operator, andHaltermanwere passing out unioncards.Haltermananswered,"Yeah, but don't forgetaboutSteveCalloway"and Strickland said,"I thoughtSteve was in on this."Stricklandwent onand askedHalterman about an allegedsecretmeetingthat had takenplacein the laboratory theprior night and Halterman said that the meeting wasn'tsecretbut thatsomeof the employeeshad gotten togetherin the labto air theiropinionsfor andagainst the Union.Later, on theeveningof October10, Strickland againcametoHalterman and engaged him in a conversationconcerningthe Union. Stricklandasked Halterman wherehe heard aboutthe Union.Haltermantold him that he hadheard about it ina local barand called upon his BOperator who waspresent to substantiatethat he had beenpresent whentheUnionwas first discussedwith Halter-man?Donald Strickland,who identifiedhimselfas the D.A.P.superintendent,testifiedthat he had only oneconversationwith Haltermaninwhich the Unionwas mentioned andplaced this as the latter conversationof October 10. Hetestifiedhe didn't recallhow the subject of the Union cameup but thatHalterman said thathe had beenpassing outcards and wantedto knowifhe was goingto be fired.Strickland answered that no one is goingto be fired foranythingof thatnature and no moreconversation tookplace concerningthe Union.I found Halterman to bea crediblewitness, I believe that2Halterman had been employed earlier in the year,had left Respon-dent's employ,and returned beforeOctober.it isunlikelythat he would have asked Strickland if he wasgoingto be firedfor passing out cards2 hours before heresigned.This is especially so in viewof the fact that itappears that Halterman had made uphis mind prior to thisevening to resign,for reasons having nothingto do with theunion organization.IcreditHalterman's testimony andfind that, by thestatements in the first conversationreported byHalterman,Stricklandinterrogated him inviolation of Section8(aXl) of the Act. By thestatements inthe second conversationreported byHalterman, the firston October10, Strickland interrogated Halterman and ledhim tobelievethatthe union activities of the employeeswere undercovertsurveillance,againinviolationofSection 8(a)(l) of the Act. The thirdconversationin whichStrickland attempted to ascertain where Halterman firstlearned abouttheUnionisfurther interrogation inviolation of Section8(aXl) of the Act.WilliamMaurer,a C Operator,testifiedthat in lateOctober Superintendent Strickland engaged him in aconversation when he waspicking up his paycheck in thecompany office. StricklandaskedMaurerhow he feltabout the Unionand Maurer answeredthat he hadn'tmade up his mind.Strickland then went on to make acomparison between the conditionsoffered byRespondentand thoseoffered by the Union. With regard to thisconversation,StricklandtestifiedthatMaurer,during aconversationabouta transferor a pay increase, asked himifhe thought the Unionwas going to get in.Stricklandansweredthat he didn't know and asked Maurer how hefelt about it, to which Maurerrespondedthathe was goingto theunion hall andfind out. Stricklandsaidthat thatwould bea good thingfor him to do and quotedMaurer assaying he was going to go to the union hallto drink theirfree beer and was not interestedin the Union.I find thatthis interrogation is no less violativeif it waspreceded by the question Strickland attributed to Maurer.However,I find difficultyin believingStrickland's storythat,afterMaurer said he was goingto find out about theUniontomake hismind up,he thensaid he wasn'tinterested and was going to the unionhall only to drinkbeer.IcreditMaurer's testimonyand find that by thisinterrogationRespondent,by the actionsof its agentStrickland,violated Section 8(a)(1) ofthe Act.On the night of October 30, the Union helda meeting atits hall in Marseillesto which allemployees wereinvited bynewspaper advertising.RogerProphet,Respondent'spersonnel manager,and Moody Green, the plantmanager,drove togetherto the union hall about the time the meetingwas supposed to open, admittedly,in order to ascertain theextent of employee interest in theUnion. They drove backand forth ata slow pacein frontof the unionhall while theemployeeswere assembling there anddeparted after themeeting commenced.According to the testimony ofemployees and the Union's president, they parked on aparkinglot beside theunion hall atwhich point one ofthem gotout of the car briefly and got back in the carbefore they drove away. According to the testimony ofProphet andGreen,they could not find the union hallalthough they admitteddriving upand down the street3After the close of the shift in which the last two conversations tookplace, Halterman resigned his employment with Respondent without notice. NATIONALPHOSPHATE CORP.569where they thought it should be and parking in a parkinglot along side a lighted building.I find that Respondent, engaged in surveillance of theunion meeting in violation of Section8(a)(1) of the Act. Ifind that even if Prophet and Green were not aware thattheywere at the union hall,when they were there, theirintention was to engage in surveillance and the impressionthey left with the employeeswas that theywere engaging insurveillance.I find it difficult to believethat Green, whohad been employed at this plant since October1972, andProphet,who had been there approximately a year and ahalf,would have had anydifficultyin finding the unionhall, the address of which was advertised in the paper inthis small town in Illinois.4I find that by this surveillanceby itsplant manager and its personnel manager Respon-dent engaged in surveillance in violation of Section 8(a)(1)of the Act.B.The DischargeSteveB.Calloway was employed in September 1972 byRespondent as a laborer and worked his way up to AOperator in the D.A.P. plant by October 23 when he wasdischarged. During the year 1973 Calloway had suffered alung infectionwhich caused him to miss a considerableamount of work in January and February and, in addition,he had had an automobile accident resulting in his absencefor 13 consecutive workdays and had been off sick onvarious otheroccasions.He had been given a disciplinarysuspensionthe first 3 days of January because ofabsenteeismin 1972 and was reprimanded by Superinten-dent Strickland on September 17 for his failure to report onSeptember 15 and for taking off on September 16 allegedlyunder doctor's orders. On both September 15 and 16supervisors of Respondent had attempted to reach him athome by telephone and he had not been home. Stricklandwas informed that Calloway was at another company'spicnic on September 16 when he called. On this occasion,Strickland placed in Calloway's personnel file a memoran-dum detailing the above and recommending that one moreunexcused absenceon Calloway's part should result in histermination.According to Calloway, the following work-day when hecame in,Strickland said something to theeffect that he shouldcall in,but did not reprimand him. Icredit Strickland's testimony that he reprimanded Callo-way on thisoccasion.On June 11, 1973, Calloway hadbeen given a warningstating that as of that date he hadbeen absent from work a total of 33 days for variousreasons andending with the following language:It isexpected that your attendance record will improveimmediately or we willassumeyou do not care aboutyour job and act accordingly regarding your continuedemployment.Nevertheless, Calloway continued to be absent occasional-ly and bythe timeof his discharge had racked up 46 daysabsentduring the year, the worst absentee record in theplant according to the testimony of the Personnel ManagerProphet.Becauseof the round-the-clock nature of Respon-dent's operation, it is necessary when an A Operator isabsent that the operator from the preceding shift workovertime or another operator be called in for overtimework. Accordingly, every time an employee is absent hisjob is covered at a time-and-a-half rate. For this reasonRespondent has been attempting for a lengthy period oftime to cut down on absenteeism. The supervisor whopreceded Strickland,Donald Planchard, on August 23,1973, wrote a memorandum to the employees stating thatabsenteeism had reached proportions that would not betolerated and warning employees with excess absenteerecords that continued poor attendance would result instrictdisciplinary action.When Strickland replaced theformer superintendent, he reissuedthe samepolicy,warning the employees that it would be adhered to strictly.The policy requires that employees who miss regularlyscheduledwork without notifying the plant promptlywould be disciplined.During the week preceding his discharge Calloway wasengaged in the purchase of a new car in Marseilles. Duringthis week he was working on the evening shift. Accordingto his timecard he worked from 6 p.m., on Sunday night,October 14, until 2:30 the nextmorning.The next day heclocked in at 12:44, which is to say shortly before 1 p.m.,and worked until 2:49 on Tuesday morning. During thistime he asked for 2 hours off in order to attend to thedetails of buying a new car and was granted it. According-ly,he came in at 4:34 on Tuesday and worked until 4:12Wednesday morning.Becausehe thought it was necessaryto go to the bank again he called Wednesday afternoonand asked for the night off. He thought that, because hehad worked 3-3/4 hours overtime the night before, he hadbeen promised a night off by Strickland. He calledStrickland and asked him for the night off and Stricklandtold him that he would not give him the whole night off buthe would give him 2 hours and told him to report to workby 6 p.m. Calloway was dissatisfied with this arrangementand sought and received Strickland's permission to callMoody Green, the plant manager. He did so and accordingto his testimony Green refused to change the hours thatStrickland had granted Calloway and pointed out that itwas already after 4 o'clock and that the bank was closed sothat Calloway could not go to the bank. Calloway testifiedthat after talking with Green he called the bank and foundout that they were reopening again at 6:30 p.m. and hecould completehis businessthen. He again called Greenand told him that the bank would open at 6:30 and hecould finish his business. According to Calloway, Greenmade no comment other than to tell him to call in if hewould be later than 8 o'clock.Calloway was at the bank at 6:30 and found that thetransaction had been taken care of and he could pick uphis car. He immediately went to the automobile dealer,where he picked up his car, drove to the plantandarrivedthere at ^ or about 7:15. In the meantime, Strickland hadtalked to Green. Green told him that he had not changedStrickland's order and that Calloway was to be in at 6 p.m.Strickland left for the day informing Weaver, Calloway'simmediate supervisor, that Calloway was supposed to be in4According to Rand McNally & Company Publications the populationof Marseillesis 4,320. 570DECISIONSOF NATIONAL LABOR RELATIONS BOARDat 6 o'clock and if he wasn't in shortly thereafter that heshould call out another man and send Calloway homewhen he arrived. On Calloway's arrival at 7:15, Weavermet him atthe timeclock and sent him home.The following Monday Calloway came back to the plantand met withStrickland before 8 in the morning. Aftersome discussionwithCalloway, Strickland said thatinasmuchasCalloway had showed up for work andapparently had made some effort to hold his job hewouldn't fire him but would leave it up to ForemanWeaver what they would do with him. He suggested thatCalloway talk to Weaver and come back the following day.On Tuesday Calloway returned to the plant, having beenunable to contact Weaver. Calloway again met Stricklandabout 8 o'clock and told him he had been unable to reachWear. Strickland told him that Weaver wasn't going tobe in that day but that he had talked to him the nightbefore and Weaver didn't want him back on his shift.From thi Calloway assumed thathe was going to get ashift"change under a different foreman and started talkingabout a 3-day suspension. Strickland told him that hewouldn't give him a shift change and shove him on toanother supervisor and, according to Calloway's testimony,interjected at this point, "We know you are a unionrepresentativeand that youarepassingout cards."Strickland then asked Calloway how he would vote in theelection andCalloway answered that he would vote yes.Strickland asked whowas passingout cards and Callowaytold him he didn't know. He then quoted Strickland assaying againthatCalloway was a union representativepassing out cards and that, "We didn't want your typearound here." Strickland then left the room, came back in20 minutesand took Calloway to Prophet's office. On thisoccasion,Strickland, according to Calloway, asked Proph-et if he would transfer Calloway to another departmentand Prophet refused to do so and completed the dischargeof Calloway.Strickland denied anycommentsregarding the Unionalleged by Calloway to have been made by him on thisoccasion.Other than that, his account of the discharge wasapproximatelythe same asthat of Calloway. Stricklandtestifiedthat he would have permitted Calloway to remainifWeaver had agreed but that in the face of Weaver'srefusal tokeep Calloway on his shift he would not keepCalloway in his department. He agreed that he tookCalloway to Prophet andsuggestedtoProphet thatCalloway might be used in another department but thatProphet had refused to permit Calloway to remain inRespondent'semploy. This is corroborated by Prophet.TheGeneralCounsel contends that Calloway wasdischargedbecause of his unionactivities or because ofRespondent's suspicionof his union activities and that thisisdisclosedby the remarks made by Strickland toCalloway at the time of the discharge. I do not creditCalloway's testimony that Strickland made these state-ments about the Union attributed to him by Calloway.Strickland testified that it was pretty well known who waspassing outcards in the plant and he testified that he had aconversation with Calloway before his discharge in whichthe Union came up and Calloway complained that a fellowemployee had squealed on him for passing out cards andasked whether he would be fired. Strickland answered thatCalloway would not be fired for this.Calloway testified that he engaged in no union activitiesprior to his discharge. He first went to a union meeting thenight after he was discharged and he himself did not passout any cards, although he did not disturb the cards thathad been left on the console by Halterman but left themthere for the other shift. I believe that, under allcircumstances of this case, it is a fair inference thatRespondent indeed knew who the leading union organizerswere in the plant. The only evidence Respondent had thatCalloway was an organizer was in the statement made byHalterman to Strickland 2 weeks before the discharge.How this came to the attention of Calloway does notappear on the record. I am not convinced that Calloway'saccount ofhis terminal interviewwith Mr. Strickland isaccurate,nor am I convinced that Calloway was dis-charged because of his alleged union activities. There is noquestion that his absentee record was very bad and that hehad been warned that he would be discharged if hecontinued being absent or late to work. There is noevidence that Moody Green ever informed Strickland thathe had countermanded Strickland's order and givenCalloway until 8 p.m. to come to work. I believe on thecontrary that the most that Green said to Calloway wasthat he should be in by 6 p.m., and that if he was going tobe later he should call in. Strickland having no word to thecontrary from Green was prepared to discipline Callowayif he did notget inby 6 o'clock and accordingly left wordthat he was to be sent home if he came in after that time.Thereafter, Strickland obviously was prepared to adminis-ter some discipline less than discharge except that Weaverrefused to accept Calloway back on his shift and Stricklandwas not prepared to put him on another supervisor's shiftin view of his bad record. Strickland still was prepared,however, to effect a transfer to another department ifProphet would permit this, but Prophet refused to permitthisandmade the decision that Calloway must bedischarged. I find I cannot reach the inference thatCalloway was discharged for union activity in the face ofthe clear evidence of cause for the discharge. Accordingly,Ifind that the General Counsel has failed to show aviolation by substantial evidence on the record as a whole.Irecommend that the 8(a)(3) allegation be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.National PhosphateCorp.is an employer engaged in NATIONAL PHOSPHATE CORP.571commerce within the meaning of Section2(6) and (7) ofthe Act.2.Local Onion No. 193 of the Laborers InternationalUnion of North America, AFL-CIO, is a labor organiza-tionwithin the meaning of Section2(5)of the Act.3.By interrogating its employees concerning their andother employees' union activities, by creating the impres-sion among its employees that their union activities werebeing kept under surveillance by management, and byengaging in surveillance of its employees'union activities,Respondent interfered with,coerced,and restrained itsemployees in the exercise of their right guaranteed bySection7 of the Act in violation of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.5.The discharge of Steve Calloway is not an unfairlabor practice within the meaningof the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies ofthe Act.Respondent contends that in the eventit is found to haveviolated Section 8(a)(1) ofthe Act, by the posting of anotice to all employeesby PlantManager Green onDecember6, 1973,it has remedied any coercive impact ofthe unfair labor practices and thereforeshould not berequired to post a notice or take other remedialaction. Thememorandum states as follows: _Some apparently feel that, if the Unionloses, thosewho signed union cards or have expressed themselvesfor the Union will lose their jobs after the election, orthat pay rates and benefits will be reduced.THIS ISABSOLUTELY NOT TRUE!Such an act by theCompanywouldnot only be STUPID-itwould alsobe illegal.Employees of this plant are respected as individuals,and are protected in their right to freely expressthemselves as American citizens.We do not questionthe right of any employee to be for theUnion,althoughwe would seriously disagree with his judgment. We arenot concerned about what has happened in the past.Theonlything that is of importance is what happens onelection day.It is signed by E. M.Green,plant manager.Under some circumstances,the Board has found thatunfair labor practices are satisfactorily remediedby actionssimilar to that taken by Respondent herein.However, inthose cases the Board has found that the notice ofRespondent specifically disavows the unfair labor practicesfound and disavows any intention to retaliate.The noticequoted above makes neither such disavowal but merelyassures employees thattheywill not be fired orhave theirwages reduced because of the union campaign.I find thatthe notice does not satisfactorily reassure the employeesand that the posting of a formal Board notice in the instantcase is warranted.Accordingly,upon the foregoingfindings of fact and conclusionsof law andpursuant toSection 10(c) of theAct I herebyissue the followingrecommended:ORDERSRespondent,NationalPhosphateCorp.,Mars-eilles,Illinois, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities or the union activities of other employees.(b)Creating the impression among its employees thattheir union activities were being kept under surveillance.(c)Engaging in surveillance of its employees' unionactivities.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist anylabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any orall such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its Marseilles, Illinois, plant copies of theattached noticemarked "Appendix." 6 Copies of saidnotice, on forms provided by the Officer-in-Charge forSubregion 38, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Officer-in-Charge for Subregion 38, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint herein bedismissed insofar as it alleges violations of the Act notspecifically found.S In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes.6 In the eventthatthe Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the United StatesCourt of Appeals Enforcing an order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides hadthe opportunity to 572DECISIONSOF NATIONAL LABOR RELATIONS BOARDpresent their evidence,the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and to keep ourword about what we say in this notice.The Act gives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their own choosingDatedByTo acttogether for collective bargaining orother mutual aid or protection andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOTcoercively interrogate our employeesconcerning their or other employees'activitiesonbehalf of Local UnionNo. 393of the LaborersInternationalUnionof North America, AFL-CIO, orany other labor organization.WE WILL NOTengage in surveillance of our employ-ees' unionactivities, nor create the impression amongour employees thatwe are engagingin such surveil-lance.NATIONAL PHOSPHATECORP.(Employer)(Representative)(Title)This is an official notice and must not bedefaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,Savings CenterTower,10th Floor,411Hamilton Boule-vard, Peoria,Illinois 61602, Telephone309-673-9283.